Citation Nr: 1048336	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  09-06 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left hip disorder.

2.  Entitlement to service connection for a low back disorder 
with lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) with 
the Army National Guard from April 2005 to September 2005 and 
subsequent periods of inactive duty for training (INACDUTRA).

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a June 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) and Insurance Center 
in Philadelphia, Pennsylvania.

In connection with her appeal, the Veteran testified during a 
Board videoconference hearing before the undersigned Acting 
Veterans Law Judge in May 2010.  A transcript of the hearing is 
associated with the claims file.

In July 2010, the Board referred the case to the Veterans Health 
Administration (VHA) for an advisory medical opinion.


FINDINGS OF FACT

1.  There is no competent medical evidence of a left hip disorder 
at any time during the pendency of the appeal.

2.  The most probative medical evidence of record preponderates 
against a finding that the appellant's low back disorder with 
lower extremity radiculopathy is related to any event or incident 
during service in the National Guard.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a left hip disorder 
are not met.  38 U.S.C.A. §§ 101, 106, 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 3.159, 3.303 (2010).

2.  The criteria for service connection for a low back disorder 
with lower extremity radiculopathy are not met.  38 U.S.C.A. §§ 
101, 106, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.6, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2010), was signed into law on November 9, 2000.  
Implementing regulations, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2010), provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a claim 
but is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004). 

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the case at hand, the record reflects that the RO provided the 
Veteran with the notice required under the VCAA by letter mailed 
in March 2008, prior to its initial adjudication of the claims.  
This letter also provided appropriate notice with respect to the 
disability-rating and effective-date elements of the claims.

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters on appeal.  Pertinent medical evidence associated 
with the claims file consists of the appellant's service 
treatment records, as well as post-service medical records, a VA 
examination report and addendum, and a VHA opinion.  Also of 
record and considered in connection with the appeal is the 
transcript of the Board hearing, as well as various written 
statements provided by the appellant and by her representative, 
on her behalf.  Neither the claimant nor her representative has 
identified any outstanding evidence, to include medical records, 
which could be obtained to substantiate the claims.  The Board is 
also unaware of any such evidence. 

Thus, the Board concludes that there is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development required to 
create any additional evidence to be considered in connection 
with the claims herein decided.  

Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Certain chronic diseases, such as arthritis, which are manifested 
to a compensable degree within one year of discharge from active 
duty, shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period of 
service. This presumption is rebuttable by affirmative evidence 
to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  Since the 
appellant did not serve on active duty, the provisions for 
presumptive service connection for chronic diseases do not apply.

However, pain alone, without a diagnosed or identifiable 
underlying malady or condition does not constitute a disability 
for which service connection can be granted.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Service connection also may be granted for disability resulting 
from disease or injury incurred in or aggravated while performing 
ACDUTRA or injury incurred or aggravated by INACDUTRA.  38 
U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).  Under 38 
U.S.C.A. § 101(22) (a) and (c) ACDUTRA means, in pertinent part, 
full-time duty in the Armed Forces performed by Reserves for 
training and full-time duty as members of the Army National Guard 
or Air National Guard of any State.  ACDUTRA includes full-time 
duty performed by members of the National Guard of any State or 
the Reserves.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other 
than full-time duty performed by a member of the Reserves or the 
National Guard of any State.  38 U.S.C.A. § 101(23); 38 C.F.R. § 
3.6(d).

Therefore, for disorders claimed to have been incurred or 
aggravated during ACDUTRA or INACDUTRA, the appellant must 
establish a service-connected disability in order to achieve 
status as a veteran.  Paulson v. Brown, 7 Vet. App. 466, 470-71 
(1995) (noting that the Board did not err in not applying 
presumptions of sound condition and aggravation to appellant's 
claim where he served only on ACDUTRA and had not established any 
service-connected disabilities from that period).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The appellant claims that she is entitled to service connection 
for a low back disorder with lower extremity radiculopathy and a 
left hip disorder, as she believes that these disabilities stem 
from injuries incurred during her period of ACDUTRA.  In 
particular, the appellant contends that her low back pathology is 
due to pelvic/hip stress fractures that occurred while training 
with the National Guard.  

Service treatment records from the appellant's period of ACDUTRA 
reflect that she first reported a history of groin pain and left 
hip joint pain that insidiously onset while sprinting in July 
2005 and was aggravated by running.  She did not complain of low 
back pain at that time.  A bone scan was performed and revealed 
stress fractures of the superior pubic ramus and the left 
inferior pubic ramus.  The appellant was placed on convalescent 
leave for approximately one month, and then returned to complete 
her training.  

After the appellant was released from ACDUTRA in September 2005, 
she began experiencing numbness and tingling in her legs, and 
subsequently, back pain.  She sought treatment from a private 
physician in early 2006.  A May 2006 magnetic resonance imaging 
(MRI) revealed that the appellant had a large paracentral disc 
herniation at L4-L5 with a marked flattening of the thecal sac 
and some presumed neural impingement, a small central disc 
herniation at L3-L4 without definite neural impingement, as well 
as mild degenerative disc disease at L5-S1 and a focal disc 
herniation at T11-T12 with a suggestion of some thoracic cord 
impingement without gross cord compression.  In June 2006, the 
private physician indicated that what was thought in service to 
be hip fractures may have actually been a sacral stress fracture.

Continued private treatment records include a July 2006 bone scan 
revealing a normal spine and an October 2006 X-ray showing a 
normal pelvis.

In August 2007, the National Guard conducted a Physical 
Evaluation Board (PEB) of the appellant because the restrictions 
on her activities that were placed by her private physician 
prohibited her from doing any physical fitness test activities.  
The PEB found the appellant to be non-deployable due to her back 
disorder.  The case was adjudicated as a nonduty-related case.  
She was then discharged from the National Guard in December 2007 
as a result of the PEB findings.

An April 2008 VA examiner indicated that he had reviewed the 
appellant's service treatment records.  With respect to the 
claimed hip disability, the VA examiner noted that, while there 
was evidence of stress fractures during service, an examination 
for residuals of a stress fracture of the left femur was 
negative.  There was no tenderness to percussion along the left 
femur and the left hip joint demonstrated a normal range of 
motion.  The VA examiner also pointed out that a recent bone scan 
revealed that the appellant's stress fractures had healed.

With respect to the claimed low back disorder, the appellant 
reported that, along with the hip stress fractures, she 
experienced low back pain which radiated down the left lower limb 
to the foot.  She also claimed that her symptoms of low back pain 
radiating down the left lower extremity had worsened to the point 
where she had to quit her pre-service position as a mail carrier 
with the U. S. Postal Service.  The examiner pointed out that, 
since service, medical records have demonstrated lumbar 
degenerative disease and disc herniation.  After a review of the 
appellant's medical history, eliciting a medical history and 
symptoms from the appellant, and physical examination, the VA 
examiner diagnosed degenerative disc disease of the lumbosacral 
spine with radiculopathic features.  He found that this diagnosis 
was first manifest during military service, as there was no 
history of any low back disorder before military service.

The appellant's file was also forwarded for a VHA medical 
opinion.  The orthopedic expert reviewed the appellant's claims 
file and determined that the appellant's current back disorder 
and/or lower extremity radiculopathy are not related to the in-
service injury that was diagnosed as stress fractures of the left 
superior and inferior pubic rami.  He also determined that it was 
highly unlikely that the appellant's pelvic fractures caused or 
aggravated her currently diagnosed low back disorder, and that it 
is highly unlikely that the appellant currently has residual 
symptoms that are attributable to the in-service fractures to 
include a left hip disorder. 

In so finding, the expert noted that the appellant's in-service 
injury was diagnosed by bone scan as fractures of the left 
superior and inferior pubic rami-no mention was made of a 
"scared" or hip fracture, or of abnormal up-take in the sacrum 
or hip region.  The expert further noted that there was no 
medical evidence to support the appellant's contention that her 
back pain began at the same time as her recognized in-service 
injury outside of her own statements.  The X-ray and MRI evidence 
of degenerative disc disease, he noted, is an additional 
condition not related to the appellant's in-service injury but 
rather to the aging process.  The expert also pointed out that 
the VA examining physician's opinion was based on the appellant's 
statement with no objective evidence to support the opinion.  The 
VHA expert also emphasized that none of the diagnostic studies 
revealed any evidence of a sacral fracture that could or did 
result in biomechanical alterations that have resulted in her low 
back disorder.  He noted that it was not uncommon for women in 
their forties to have symptoms of back pain.  

As for whether the appellant has a current left hip disability, 
the expert found no evidence to show treatment of a left hip 
problem, as a repeat bone scan in October 2006, reflecting that 
the stress fractures had healed, and the April 2008 VA 
examination failed to reveal any clinical evidence of left hip 
disease/pathology or chronic residuals of the in-service injury.  
Moreover, he found no evidence of radiculopathy outside of the 
appellant's subjective complaints of sciatica.  

During the May 2010 videoconference hearing, the appellant 
reported that she first noticed a burning sensation in her back 
during basic training when marching with a pack.  Then, during 
individual skill training, she was unable to do sprints due to 
pelvic pain and pain in the groin area.  The appellant indicated 
that she had been diagnosed with two fractures in the pelvic 
bones while on sick call.  After she was discharged from service, 
the appellant indicated that she first felt leg pain, and then a 
burning sensation in the back.  The appellant further expressed 
her opinion that her hip problem and resulting antalgic gait 
caused her current low back problems.  

With respect to the appellant's medical records, the Board notes 
that there has been no diagnosis of a disability of the left hip 
at any point during the pendency of this appeal.  Although the 
appellant gave a history of left hip stress fractures during an 
April 2008 VA examination, a hip problem was not diagnosed at 
that time.  Moreover, a post-service bone scan revealed no 
abnormalities with respect to the left hip, nor is there any 
further indication of a left hip condition.

As indicated above, Congress has specifically limited entitlement 
to service connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  
Accordingly, where, as here, the competent, probative evidence 
establishes that the claimant does not have a disability of the 
left hip, a current disability for which service connection is 
sought is not established, and thus, there can be no valid claim 
for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Significantly, neither the Veteran nor her representative has 
presented or identified any contrary, existing medical opinion 
evidence that, in fact, supports the Veteran's claim for service 
connection for a left hip disorder.  In this case then, the claim 
for service connection for a left hip disorder must be denied 
because the first essential criterion for a grant of service 
connection-evidence of the claimed disability-has not been met.

With respect to the appellant's claimed low back disorder with 
lower extremity radiculopathy, while the appellant was diagnosed 
with degenerative arthritis within one year of her discharge from 
ACDUTRA, as noted above, the presumptive service-connection 
provisions of 38 C.F.R. § 3.309(a), governing chronic diseases 
does not apply to claims based on ACDUTRA or INACDUTRA service.

The Board acknowledges that there are conflicting opinions with 
respect to whether the claimed low back disorder with 
radiculopathy was incurred in service.  While the VHA medical 
expert found that the appellant's current low back disorder with 
radiculopathy was not incurred in service or aggravated by the 
in-service hip stress fractures, the April 2008 VA examiner 
opined that the Veteran's low back disorder likely had its onset 
during service.

The April 2008 VA examiner based his opinion largely on the fact 
that there was no report of a low back disorder prior to military 
service.  However, the Board finds this rationale inadequate.  
The VA examiner's opinion appears to have been based upon a 
history supplied solely by the appellant, as there is no medical 
evidence to support the conclusion that the appellant did not 
have a low back disorder prior to service, or that the appellant 
injured her back during her period of ACDUTRA.  A physician's 
opinion must be supported by clinical evidence and not merely 
general conclusions based on a history furnished by the 
appellant.  Black v. Brown, 5 Vet. App. 177, 180 (1993).  
Consequently, his suppositions are no better than the facts 
alleged by the claimant, and may be accorded little weight with 
regard to the etiology of the appellant's current low back 
disorder.  See LeShore v. Brown, 8 Vet. App. 406 (1995); see also 
Swann v. Brown, 5 Vet. App. 229 (1993).  In addition, the April 
2008 examiner did not support his opinion with any medical 
rationale explaining how he arrived at his conclusion, and did 
not address the fact that there is no medical evidence of 
treatment for, or complaints of, a low back disorder during the 
appellant's ACDUTRA.   

By contrast, the Board finds the opinion of the VHA medical 
expert to be more probative and dispositive of the matter.  The 
medical expert provided a detailed rationale for his opinion and 
supported it with sound medical reasoning and references to 
findings throughout the record.  Hence, the Board finds that the 
most persuasive medical evidence that specifically addresses the 
question of whether the appellant has a low back disorder that is 
related to service is against the claim.  See Hayes v. Brown, 5 
Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board 
to assess the credibility and weight to be given the evidence) 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  As, 
the Board finds the VHA medical expert's opinion more persuasive 
and probative and greater emphasis is placed on his opinion in 
making this determination.  Thus, the preponderance of the 
evidence is against the claim of service connection for a low 
back disorder with lower extremity radiculopathy.

In addition to the medical evidence, the Board has considered the 
appellant's and those of her representative statements, including 
her hearing testimony.  However, none of this evidence provides a 
basis for allowance of the claims.  While the appellant is 
competent to report symptoms, the matters of diagnosis of a left 
hip disorder and of the etiology of her diagnosed low back 
disorder require medical expertise to determine.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007).  Thus, as lay 
persons, neither is not competent to render a diagnosis or offer 
an opinion on medical causation, and the Board may not accept 
their unsupported lay speculation with regard to these matters.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Miller v. 
Derwinski, 2 Vet. App. 578, 580 (1992), Moray v. Brown, 5 Vet. 
App. 211 (1993).  Here, the VHA expert emphasized that none of 
the diagnostic studies revealed any evidence of a sacral fracture 
that could or did result in biomechanical alterations that have 
resulted in her low back disorder.  He noted that it was not 
uncommon for women in their forties to have symptoms of back 
pain.  

Under these circumstances, the Board finds that the claims for 
service connection for left hip and low back disorders with lower 
extremity radiculopathy must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as the preponderance of 
the competent, probative evidence is against the claims, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. App. at 53-56.




ORDER

Entitlement to service connection for a left hip disorder is 
denied.

Entitlement to service connection for a low back disorder with 
lower extremity radiculopathy is denied.



____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


